 

Copi éd/Faxed 9 “( (rr [us
Chambérs of Vincent L. Briccetti fs

 

UNITED STATES DISTRICT COURT PO cei
SOUTHERN DISTRICT OF NEW YORK i. DATE \ 7 iy VU

Tamera

 

DARIUS MONROE,

Petitioner,
21-CV-4901 (VB)
-against-
ORDER TO ANSWER, 28 U.S.C. § 2241
UNITED STATES OF AMERICA,

Respondent.

 

 

VINCENT L. BRICCETTI, United States District Judge:

The Court, having examined the petition in this action, which Petitioner filed pursuant to
28 U.S.C. § 2241, hereby ORDERS that:

The Clerk of Court shall electronically notify the Civil Division of the U.S. Attorney’s
Office for the Southern District of New York that this Order has been issued.

Within sixty days of the date of this order, the U.S. Attorney’s Office shall file an answer
or other pleadings in response to the petition. Petitioner may file reply papers, if any, within
thirty days from the date Petitioner is served with Respondent’s answer.

SO ORDERED.

Dated: 7(i2{10 rv
White Plains, New York Luu

VINCENT L. BRICCETTI
United States District Judge

 

 
